Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 November 29, 2018

The Court of Appeals hereby passes the following order:

A19D0186. WILLIE GEORGE LEWIS, JR. v. THE STATE.

      Willie George Lewis, Jr., was convicted of aggravated assault and other crimes.
He later filed a “Motion to Vacate Void Judgment,” arguing that he was never
properly indicted and was the victim of prosecutorial misconduct. On September 27,
2018, the trial court entered an order denying the motion. On November 7, 2018,
Lewis filed this application for discretionary appeal.1 We lack jurisdiction for two
reasons.
      First, the application was not timely filed. An application for discretionary
appeal must be filed within 30 days of the entry of the order or judgment to be
appealed. OCGA § 5-6-35 (d). The requirements of OCGA § 5-6-35 are
jurisdictional, and this Court cannot accept an application for appeal not made in
compliance therewith. See Boyle v. State, 190 Ga. App. 734, 734 (380 SE2d 57)
(1989). Lewis filed this application 41 days after entry of the order he wishes to
appeal. The application is therefore untimely, and we lack jurisdiction to consider it.
      Second, even if the application had been timely filed, “a petition to vacate or
modify a judgment of conviction is not an appropriate remedy in a criminal case.”
Harper v. State, 286 Ga. 216, 218 (1) (686 SE2d 786) (2009). The Supreme Court has
explained that such a motion “is not one of the established procedures for challenging

      1
        Although Lewis styled his filing as a notice of appeal, notices of appeal must
be filed in the trial court, not in this Court. See OCGA § 5-6-37 (“[A]n appeal may
be taken to the Supreme Court or the Court of Appeals by filing with the clerk of the
court herein the case was determined a notice of appeal.”) Accordingly, we docketed
the matter as an application for discretionary appeal. See OCGA § 5-6-35.
the validity of a judgment in a criminal case.” Roberts v. State, 286 Ga. 532, 532 (690
SE2d 150) (2010). Further, any appeal from an order denying or dismissing a motion
to vacate a criminal judgment must be dismissed. Id.; Harper, 286 Ga. at 218 (2).
      For these reasons, this application is hereby DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         11/29/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.